           Case 7:17-cv-07494-PMH
Case 7-17-cv-07494-PMH-JCM         Document
                               Document 106 107
                                             FiledFiled 03/17/21
                                                   in NYSD        Page 1 of 2 Page 1 of 2
                                                             on 03/16/2021
           Case 7:17-cv-07494-PMH
Case 7-17-cv-07494-PMH-JCM         Document
                               Document 106 107
                                             FiledFiled 03/17/21
                                                   in NYSD        Page 2 of 2 Page 2 of 2
                                                             on 03/16/2021




                                    Plaintiff shall file his motion to compel and provide
                                    Defendants comments on the Joint Pretrial Order by
                                    April 9, 2021. No further extensions will be permitted.
                                    Defendants shall respond to Plaintiff's motion within 5
                                    days of receipt thereof. The conference scheduled for
                                    March 25, 2021 is adjourned until April 26, 2021 at
                                    10:00 a.m. At the time of the scheduled conference all
                                    parties shall call (888) 398-2342; access code:
                                    3456831. Counsel for Defendants is responsible for
                                    making all arrangements necessary for Plaintiff to
                                    appear by telephone. Defendants shall file the
                                    proposed Joint Pretrial Order by April 22, 2021. The
                                    Clerk is directed to terminate ECF No. 106 and to mail
                                    a copy of this Order to Plaintiff at the address on the
                                    docket.

                                    SO ORDERED.

                                    ________________________________
                                    Philip M. Halpern, U.S.D.J.

                                    Dated: White Plains, NY
                                           March 17, 2021
